UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number811-04049 DWS Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 4/30/2011 ITEM 1. REPORT TO STOCKHOLDERS APRIL 30, 2011 Semiannual Report to Shareholders DWS Core Fixed Income Fund Contents 4 Performance Summary 8 Information About Your Fund's Expenses 10 Portfolio Summary 12 Investment Portfolio 20 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Changes in Net Assets 24 Financial Highlights 30 Notes to Financial Statements 42 Summary of Management Fee Evaluation by Independent Fee Consultant 46 Account Management Resources 48 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. The fund may engage in forward commitment transactions which could subject the fund to counterparty and leverage risk. Leverage can magnify losses. In the current market environment, mortgage backed securities are experiencing increased volatility. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary April 30, 2011 Average Annual Total Returns as of 4/30/11 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class A 0.72% 5.29% 0.51% 1.97% 3.54% Class B 0.45% 4.62% -0.24% 1.22% 2.78% Class C 0.35% 4.52% -0.25% 1.20% 2.77% Adjusted for the Maximum Sales Charge Class A (max 4.50% load) -3.81% 0.55% -1.02% 1.03% 3.07% Class B (max 4.00% CDSC) -3.53% 1.62% -0.85% 1.05% 2.78% Class C (max 1.00% CDSC) -0.65% 4.52% -0.25% 1.20% 2.77% No Sales Charges Class R 0.60% 5.17% 0.29% 1.73% 3.31% Class S 0.91% 5.58% 0.71% 2.18% 3.68% Institutional Class 0.85% 5.70% 0.77% 2.22% 3.80% Barclays Capital US Aggregate Bond Index+ 0.02% 5.36% 5.81% 6.33% 5.74% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. ‡Total returns shown for periods less than one year are not annualized. Average Annual Total Returns as of 3/31/11 (most recent calendar quarter end) Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 5.03% 0.06% 1.61% 3.33% Class B 4.25% -0.66% 0.86% 2.57% Class C 4.26% -0.70% 0.84% 2.56% Adjusted for the Maximum Sales Charge Class A (max 4.50% load) 0.30% -1.47% 0.67% 2.86% Class B (max 4.00% CDSC) 1.25% -1.27% 0.69% 2.57% Class C (max 1.00% CDSC) 4.26% -0.70% 0.84% 2.56% No Sales Charges Class R 4.80% -0.16% 1.37% 3.10% Class S 5.21% 0.29% 1.82% 3.48% Institutional Class 5.32% 0.31% 1.86% 3.60% Barclays Capital US Aggregate Bond Index+ 5.12% 5.30% 6.03% 5.56% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated April 15, 2011 are 1.07%, 1.77%, 1.72%, 1.13%, 0.80% and 0.70% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class A, B and C shares for the periods prior to their inception on June 28, 2002, Class R shares on October 1, 2003 and Class S shares on February 1, 2005 are derived from the historical performance of Institutional Class shares of DWS Core Fixed Income Fund during such periods and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Core Fixed Income Fund — Class A [] Barclays Capital US Aggregate Bond Index+ Yearly periods ended April 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 4.50%. This results in a net initial investment of $9,550. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. + The Barclays Capital US Aggregate Bond Index is an unmanaged index representing domestic taxable investment-grade bonds, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities with average maturities of one year or more. Net Asset Value and Distribution Information Class A Class B Class C Class R Class S Institutional Class Net Asset Value: 4/30/11 $ 10/31/10 $ Distribution Information: Six Months as of 4/30/11: Income Dividends $ . .12 $ April Income Dividend $ SEC 30-day Yield as of 4/30/11++ % Current Annualized Distribution Rate as of 4/30/11++ % ++ The SEC yield is net investment income per share earned over the month ended April 30, 2011, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yields would have been 2.17%, 1.58% and 1.90% for Class A, C and R shares, respectively, had certain expenses not been reduced. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on April 30, 2011. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 2.25%, 1.57% and 1.89% for Class A, C and R shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed and will fluctuate. Lipper Rankings — Intermediate Investment Grade Debt Funds Category as of 4/30/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 75 3-Year of 98 5-Year of 96 Class B 1-Year of 89 3-Year of 98 5-Year of 98 Class C 1-Year of 91 3-Year of 98 5-Year of 98 Class R 1-Year of 79 3-Year of 98 5-Year of 97 Class S 1-Year of 65 3-Year of 97 5-Year of 96 Institutional Class 1-Year of 62 3-Year of 97 5-Year of 96 10-Year of 94 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads) and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, Class A, B, C, R and S shares limited these expenses; had they not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (November 1, 2010 to April 30, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended April 30, 2011 Actual Fund Return Class A Class B Class C Class R Class S Institutional Class Beginning Account Value 11/1/10 $ Ending Account Value 4/30/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class R Class S Institutional Class Beginning Account Value 11/1/10 $ Ending Account Value 4/30/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class R Class S Institutional Class DWS Core Fixed Income Fund .95% 1.70% 1.70% 1.20% .80% .69% For more information, please refer to the Fund's prospectus. Portfolio Summary Asset Allocation (As a % of Net Assets) 4/30/11 10/31/10 Corporate Bonds 45% 28% Mortgage-Backed Securities Pass-Throughs 37% 33% Government & Agency Obligations 17% 27% Municipal Bonds and Notes 7% 8% Commercial Mortgage-Backed Securities 4% 7% Asset-Backed 3% 1% Collateralized Mortgage Obligations 2% 2% Cash Equivalents and Other Assets and Liabilities, net (15)% (6)% 100% 100% Sector Diversification (As a % of Corporate Bonds) 4/30/11 10/31/10 Financials 58% 42% Energy 11% 13% Telecommunication Services 8% 4% Consumer Discretionary 8% 15% Consumer Staples 5% 10% Materials 4% 3% Utilities 3% 3% Health Care 2% 6% Industrials 1% 4% 100% 100% Quality (Excludes Cash Equivalents and Securities Lending Collateral) 4/30/11 10/31/10 US Government and Agencies 40% 57% AAA 4% 3% AA 7% 4% A 23% 9% BBB 22% 21% BB 3% 1% B 0% 2% Not Rated 1% 3% 100% 100% Asset allocation, sector diversification and quality are subject to change. The quality ratings represent the lower of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings. The ratings of Moody's and S&P represent their opinions as to the quality of the securities they rate. Ratings are relative and subjective and are not absolute standards of quality. The Fund's credit quality does not remove market risk and is subject to change. Interest Rate Sensitivity 4/30/11 10/31/10 Effective Maturity 6.6 years 6.8 years Effective Duration 4.8 years 4.8 years Effective maturity is the weighted average of the bonds held by the Fund taking into consideration any available maturity shortening features. Effective duration is an approximate measure of the Fund's sensitivity to interest rate changes taking into consideration any maturity shortening features. Interest rate sensitivity is subject to change. For more complete details about the Fund's investment portfolio, see page 11. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of April 30, 2011 (Unaudited) Principal Amount ($) Value ($) Corporate Bonds 44.6% Consumer Discretionary 3.8% Comcast Cable Holdings LLC, 9.8%, 2/1/2012 Comcast Corp., 6.4%, 3/1/2040 DIRECTV Holdings LLC, 3.125%, 2/15/2016 Macy's Retail Holdings, Inc., 6.65%, 7/15/2024 News America, Inc., 6.15%, 3/1/2037 Royal Caribbean Cruises Ltd., 7.0%, 6/15/2013 Time Warner Cable, Inc.: 6.75%, 7/1/2018 7.5%, 4/1/2014 Turner Broadcasting System, Inc., 8.375%, 7/1/2013 Consumer Staples 2.2% Altria Group, Inc.: 9.7%, 11/10/2018 10.2%, 2/6/2039 Anheuser-Busch InBev Worldwide, Inc., 7.2%, 1/15/2014 CVS Caremark Corp., 6.125%, 8/15/2016 Energy 5.0% Anadarko Petroleum Corp., 6.375%, 9/15/2017 Canadian Natural Resources Ltd., 5.15%, 2/1/2013 Encana Corp., 6.3%, 11/1/2011 Enterprise Products Operating LLC: 4.6%, 8/1/2012 Series M, 5.65%, 4/1/2013 Kinder Morgan Energy Partners LP: 5.0%, 12/15/2013 6.5%, 9/1/2039 Magellan Midstream Partners LP, 6.45%, 6/1/2014 ONEOK Partners LP, 6.15%, 10/1/2016 Petronas Global Sukuk Ltd., 144A, 4.25%, 8/12/2014 Plains All American Pipeline LP, 5.75%, 1/15/2020 TransCanada PipeLines Ltd., 6.1%, 6/1/2040 Financials 26.7% American Express Centurion Bank, 0.377%*, 6/12/2012 American Express Travel Related Services Co., Inc., 144A, 5.25%, 11/21/2011 Anglo American Capital PLC, 144A, 2.15%, 9/27/2013 AvalonBay Communities, Inc., (REIT), 5.5%, 1/15/2012 Bank of America Corp., 5.75%, 12/1/2017 BB&T Corp, 4.75%, 10/1/2012 Caterpillar Financial Services Corp., 7.15%, 2/15/2019 Citigroup, Inc., 5.5%, 4/11/2013 Credit Suisse of New York, 5.0%, 5/15/2013 Devon Financing Corp. ULC, 6.875%, 9/30/2011 Fifth Third Bancorp., 5.45%, 1/15/2017 Ford Motor Credit Co., LLC, 8.0%, 6/1/2014 General Electric Capital Corp.: 2.1%, 1/7/2014 Series A, 6.875%, 1/10/2039 HSBC Finance Corp.: 0.66%*, 9/14/2012 6.375%, 10/15/2011 HSBC Holdings PLC, 6.5%, 5/2/2036 JPMorgan Chase & Co.: 1.501%*, 9/1/2015 2.05%, 1/24/2014 5.125%, 9/15/2014 6.4%, 5/15/2038 MBNA Corp., 6.125%, 3/1/2013 MetLife, Inc., 6.4%, 12/15/2036 Metropolitan Life Global Funding I: 144A, 2.5%, 1/11/2013 144A, 5.125%, 4/10/2013 Morgan Stanley: Series F, 5.625%, 9/23/2019 Series F, 6.0%, 4/28/2015 National City Bank, 6.2%, 12/15/2011 Nordea Bank AB, 144A, 1.75%, 10/4/2013 PNC Funding Corp., 5.25%, 11/15/2015 Prudential Financial, Inc.: Series B, 5.1%, 9/20/2014 6.2%, 1/15/2015 6.2%, 11/15/2040 Svenska Handelsbanken AB, 144A, 4.875%, 6/10/2014 The Goldman Sachs Group, Inc.: 1.311%*, 2/7/2014 6.75%, 10/1/2037 Travelers Companies, Inc., 5.35%, 11/1/2040 UBS AG of Stamford, 1.273%*, 1/28/2014 US Bank NA, 6.3%, 2/4/2014 Verizon Wireless Capital LLC, 5.55%, 2/1/2014 Wachovia Bank NA: 0.691%*, 11/3/2014 4.8%, 11/1/2014 Xstrata Finance Canada Ltd., 144A, 5.5%, 11/16/2011 Health Care 0.6% Express Scripts, Inc., 6.25%, 6/15/2014 Pfizer, Inc., 7.2%, 3/15/2039 Industrials 0.4% CSX Corp., 5.3%, 2/15/2014 Union Pacific Corp., 6.125%, 1/15/2012 Materials 0.7% Dow Chemical Co., 8.55%, 5/15/2019 International Paper Co., 7.95%, 6/15/2018 Telecommunication Services 3.8% AT&T Mobility LLC, 6.5%, 12/15/2011 AT&T, Inc.: 6.55%, 2/15/2039 6.7%, 11/15/2013 Frontier Communications Corp., 7.875%, 4/15/2015 Verizon Communications, Inc.: 0.919%*, 3/28/2014 8.75%, 11/1/2018 Utilities 1.4% Consolidated Edison Co. of New York, 5.7%, 6/15/2040 Dominion Resources, Inc., Series D, 8.875%, 1/15/2019 Duke Energy Corp., 6.3%, 2/1/2014 MidAmerican Energy Holdings Co., 6.125%, 4/1/2036 Total Corporate Bonds (Cost $188,417,287) Mortgage-Backed Securities Pass-Throughs 36.7% Federal Home Loan Mortgage Corp.: 3.5%, 10/1/2040 (a) 4.0%, with various maturities from 6/1/2023 until 12/1/2039 (a) 4.5%, with various maturities from 1/1/2025 until 3/1/2041 5.0%, with various maturities from 2/1/2019 until 3/1/2041 (a) 5.5%, 10/1/2023 6.0%, with various maturities from 10/1/2035 until 3/1/2038 (a) Federal National Mortgage Association: 3.213%*, 8/1/2037 4.0%, 12/1/2039 (a) 4.5%, with various maturities from 1/1/2021 until 2/1/2039 (a) 5.0%, with various maturities from 5/1/2019 until 2/1/2041 (a) 5.5%, with various maturities from 2/1/2025 until 4/1/2041 (a) (b) 6.0%, with various maturities from 10/1/2022 until 9/1/2037 (a) 6.5%, with various maturities from 5/1/2023 until 4/1/2037 (a) Government National Mortgage Association: 4.0%, 9/1/2040 (a) 4.5%, 1/1/2040 (a) 5.0%, 3/1/2039 (a) 6.5%, with various maturities from 12/15/2023 until 4/20/2024 Total Mortgage-Backed Securities Pass-Throughs (Cost $155,602,054) Asset-Backed 3.3% Credit Card Receivables 2.3% Citibank Credit Card Issuance Trust, "A7", Series 2007-A7, 0.563%*, 8/20/2014 Citibank Omni Master Trust, "A8", Series 2009-A8, 144A, 2.319%*, 5/16/2016 Home Equity Loans 1.0% First Franklin Mortgage Loan Asset Backed Certificates: "A2", Series 2006-FF14, 0.273%*, 10/25/2036 "A3", Series 2004-FF10, 0.753%*, 9/25/2034 GSAMP Trust, "A4", Series 2005-WMC1, 0.593%*, 9/25/2035 Manufactured Housing Receivables 0.0% Green Tree Financial Corp., "A4", Series 1996-2, 7.2%, 4/15/2026 Total Asset-Backed (Cost $14,508,354) Commercial Mortgage-Backed Securities 4.0% Banc of America Commercial Mortgage, Inc.: "AJ", Series 2005-3, 4.767%, 7/10/2043 "AJ", Series 2006-2, 5.964%*, 5/10/2045 Bear Stearns Commercial Mortgage Securities: "AJ", Series 2006-PW13, 5.611%, 9/11/2041 "A4", Series 2007-PW18, 5.7%, 6/13/2050 LB-UBS Commercial Mortgage Trust, "A4", Series 2007-C6, 5.858%*, 7/15/2040 Wachovia Bank Commercial Mortgage Trust, "AJ", Series 2006-C26, 6.187%*, 6/15/2045 Total Commercial Mortgage-Backed Securities (Cost $15,126,674) Collateralized Mortgage Obligations 2.4% American Home Mortgage Investment Trust, "2A3", Series 2005-3, 2.058%*, 9/25/2035 Federal Home Loan Mortgage Corp.: "FB", Series 3616, 0.919%*, 12/15/2039 "AI", Series 3763, Interest Only, 3.5%, 6/15/2025 "PI", Series 3773, Interest Only, 3.5%, 6/15/2025 "AI", Series 3730, Interest Only, 4.0%, 11/15/2028 "6", Series 233, Interest Only, 4.5%, 8/15/2035 Federal National Mortgage Association: "PI", Series 2010-151, Interest Only, 4.0%, 5/25/2028 "7", Series 356, Interest Only, 5.0%, 2/1/2035 "8", Series 356, Interest Only, 5.0%, 2/1/2035 "J", Series 1998-36, 6.0%, 7/18/2028 Government National Mortgage Association, "BI", Series 2011-29, Interest Only, 4.5%, 5/16/2039 NCUA Guaranteed Notes, "1A", Series 2010-R1, 0.69%*, 10/7/2020 Structured Adjustable Rate Mortgage Loan Trust, "A3", Series 2005-6XS, 0.593%*, 3/25/2035 Total Collateralized Mortgage Obligations (Cost $10,091,686) Government & Agency Obligations 16.6% US Government Sponsored Agency 0.3% Federal National Mortgage Association, 7.25%, 5/15/2030 US Treasury Obligations 16.3% US Treasury Bonds: 3.875%, 8/15/2040 4.5%, 8/15/2039 6.0%, 2/15/2026 US Treasury Inflation Indexed Bond, 2.375%, 1/15/2027 US Treasury Notes: 0.625%, 1/31/2013 1.25%, 8/31/2015 (b) 1.75%, 1/31/2014 (b) 2.625%, 11/15/2020 3.625%, 2/15/2021 (b) Total Government & Agency Obligations (Cost $70,597,903) Municipal Bonds and Notes 7.1% Kentucky, Asset/Liability Commission, General Fund Revenue, 3.165%, 4/1/2018 (c) Los Angeles, CA, Community Redevelopment Agency, Financing Authority Revenue, Series L, 6.02%, 9/1/2021, INS: NATL (c) Nashville & Davidson County, TN, Metropolitan Government, Convention Center Authority Revenue, Build America Bonds, Series A2, 7.431%, 7/1/2043 (c) Pomona, CA, Pension Obligation, Series AR, 5.732%, 7/1/2025, INS: NATL (c) Rancho Cordova, CA, Certificates of Partnership, City Hall Acquisition, Series B, 5.65%, 2/1/2024, INS: AMBAC (c) Riverside, CA, Public Financing Authority, Tax Allocation Revenue, University Corridor, Series D, 5.89%, 8/1/2032, INS: NATL (c) West Virginia, State General Obligation, Jobs Inventory Trust Board: Series A, Zero Coupon, 1/22/2012 (c) Series A, 144A, Zero Coupon, 6/12/2013 (c) Series C, 144A, Zero Coupon, 7/31/2013 (c) Wilkes Barre, PA, General Obligation, Series C, 5.48%, 11/15/2024, INS: AMBAC (c) Total Municipal Bonds and Notes (Cost $31,205,371) Contracts Value ($) Call Options Purchased 0.0% 10 Year US Treasury Note, Expiration Date 6/24/2011, Strike price $120.5 (Cost $29,047) 50 Shares Value ($) Securities Lending Collateral 7.4% Daily Assets Fund Institutional, 0.18% (d) (e) (Cost $31,827,126) Cash Equivalents 3.4% Central Cash Management Fund, 0.14% (d) (Cost $14,494,083) % of Net Assets Value ($) Total Investment Portfolio (Cost $531,899,585)+ Other Assets and Liabilities, Net ) ) Net Assets * These securities are shown at their current rate as of April 30, 2011. Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the US Treasury bill rate. +The cost for federal income tax purposes was $532,019,899. At April 30, 2011, net unrealized appreciation for all securities based on tax cost was $8,323,037. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $9,809,289 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $1,486,252. (a) When-issued or delayed delivery security included. (b) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at April 30, 2011 amounted to $31,136,181, which is 7.2% of net assets. (c) Taxable issue. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AMBAC: Ambac Financial Group, Inc. INS: Insured Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. NATL: National Public Finance Guarantee Corp. NCUA: National Credit Union Administration REIT: Real Estate Investment Trust Included in the portfolio are investments in mortgage or asset-backed securities which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Federal Home Loan Mortgage Corp. and Federal National Mortgage Association issues have similar coupon rates and have been aggregated for presentation purposes in the investment portfolio. At April 30, 2011, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) 10-Year US Treasury Note USD 6/21/2011 30 5-Year US Treasury Note USD 6/30/2011 31 Total unrealized appreciation At April 30, 2011, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) 10-Year US Treasury Note USD 9/21/2011 15 ) 2-Year US Treasury Note USD 6/30/2011 77 ) 30-Year US Treasury Bond USD 6/21/2011 11 ) Total unrealized depreciation ) Currency Abbreviation USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income (f) Corporate Bonds $
